Exhibit 10.9
 
EXCHANGE AGREEMENT
 
This Exchange Agreement dated as of April 19, 2011 sets forth the agreement of
SentiSearch, Inc. (the "Company") and the individuals listed on Schedule A
hereto (each a "Holder" and collectively the “Holders”) with respect to the
exchange described herein.
 
WHEREAS, the Holders hold certain promissory notes of the Company issued on the
date, and in the original and currently outstanding principal amounts, set forth
next to the applicable Holder’s name on Schedule A (the “Old Notes”); and
 
WHEREAS, the Holders desire to invest additional funds in the Company and the
Company desires to accept such investment; and
 
WHEREAS, the Holders and Company desire to cancel the Old Notes and exchange
them for new promissory notes and warrants as described herein.
 
NOW, THEREFORE, in consideration of the mutual provisions made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1. Exchange of Old Notes and Investment of Additional Funds for New Notes and
Warrants.
 
On the date of this Agreement (the “Closing Date”), each Holder agrees,
severally, to (i) deliver to the Company for cancellation the Old Note held by
such Holder and (ii) deliver to the Company, by certified check or wire transfer
in immediately available funds, the amount set forth next to such Holder’s name
on Schedule B (each a “New Investment”).  Upon receipt of the Old Notes and the
New Investment for a given Holder, the Company hereby agrees to issue to such
Holder (i) a promissory note in the form attached hereto as Exhibit A in the
principal amount set forth next to such Holder’s name on Schedule B (each such
promissory note a “New Note”) and (ii) a warrant, in the form attached hereto as
Exhibit B (each such warrant a “Warrant”) to purchase the number of shares of
the common stock of the Company, $.0001 par value (“Common Stock”), set forth
next to such Holder’s name on Schedule B (the “Warrant Shares”).
 
2. ­Restrictions on Transfer.
 
2.1 The Holder understands that the New Note, Warrant and Warrant Shares (the
“Securities”) will be "restricted securities" within the meaning of Rule 144
promulgated under the Securities Act of 1933, as amended (the "Act") and
understands and agrees that the Securities will not be transferred, offered or
sold by or on behalf of the Holder in the United States or to a U.S. Person
unless they are at the time registered for sale under the Act or are sold
pursuant to an exemption from registration pursuant to any applicable exemption
from registration under the Act.  The Holder agrees not to engage in any hedging
activities with respect to the Warrant Shares unless such activities are in
compliance with the Act.
 
 
-1-

--------------------------------------------------------------------------------

 
 
2.2 The Holder understands that the New Notes, Warrants and the certificates
representing the Warrant Shares will bear a restrictive legend thereon that is
substantially similar to the following legend:
 
"THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
STATE SECURITIES LAW.  THIS WARRANT AND SUCH SECURITIES MAY NOT BE OFFERED, SOLD
OR OTHERWISE PLEDGED, TRANSFERRED OR HYPOTHECATED IN THE ABSENCE OF SUCH
REGISTRATION OR DELIVERY OF AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE
OR HYPOTHECATION IS IN COMPLIANCE WITH THE SECURITIES ACT OR UNLESS SOLD IN FULL
COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT”


2.1 The Securities will bear any legend required by the “blue sky” laws of any
state to the extent such laws are applicable to the Securities so legended.
 
2.2 The Holder understands that the Company will direct the transfer agent for
the Common Stock to place a stop transfer instruction against the certificate(s)
representing the Warrant Shares and will instruct the transfer agent to refuse
to effect any transfer thereof in the absence of a registration statement
declared effective by the Securities and Exchange Commission ("SEC") with
respect to the Warrant Shares or a favorable opinion of counsel, satisfactory to
the Company, that such transfer is exempt from registration under the Act and
any other applicable state securities laws ("Other Securities Laws").
 
2.3  The Holder understands that, except as otherwise provided herein, Holder
has no rights whatsoever to request, and that the Company is under no obligation
whatsoever to furnish, a registration of the Securities under the Act or any
Other Securities Laws.
 
3. ­Holder's Representations and Warranties.
 
In order to induce the Company to execute this Agreement and to consummate the
transactions set forth herein, each Holder hereby severally represents, warrants
and covenants to the Company as follows:
 
3.1 The Holder acknowledges that it or its representatives have received and
reviewed copies of all of the Company’s filings with the SEC through its
Electronic Data Gathering Analysis and Retrieval System (EDGAR), including all
of the documents incorporated by reference therein and filed as exhibits
thereto, and the Holder or its representatives have had the opportunity to ask
questions of and receive answers from qualified representatives of the Company
concerning the business and financial condition of the Company and the terms and
conditions of this Agreement, and all of such questions have been answered to
the satisfaction of the Holder or its representatives.
 
 
-2-

--------------------------------------------------------------------------------

 
 
3.2 The Holders have been afforded an opportunity to ask questions of and
receive answers from the Company and its officers concerning the Company and the
terms and conditions of this Exchange Agreement and all such questions were
answered to the Holders’ satisfaction.
 
3.3 The Holder or its representatives are sophisticated investors familiar with
the type of risks inherent in the acquisition of securities such as the
Securities and that, by reason of their knowledge and experience in financial,
tax and business matters in general, and investments of this type in particular,
they are capable of evaluating the merits and risks of an investment in the
Securities.
 
3.4 The Holder is able to bear the economic risk of an investment in the
Securities, including, without limiting the generality of the foregoing, the
risk of losing part or all of Holder's investment in the Securities and Holder's
possible inability to sell or transfer the Securities for an indefinite period
of time.
 
3.5 The Holder is acquiring the Securities for Holder's own account and for the
purpose of investment and not with a view to, or for resale in connection with,
any distribution within the meaning of the Act or any Other Securities Laws, in
violation of the Act.
 
3.6 The Holder further acknowledges that the Securities have not been registered
under the Act or any of the Other Securities Laws, and may not be sold,
transferred or otherwise disposed of except if an effective registration
statement is then in effect or pursuant to an exemption from registration under
said Act and such Other Securities Laws.
 
3.7 The Holder is an "accredited investor" as that term is defined in Rule 501
promulgated under the Act.
 
3.8 The Holder has all requisite power and authority to enter into this
Agreement and subscribe for the Securities pursuant hereto.
 
3.9 This Agreement has been duly authorized, executed and delivered by or on
behalf of the Holder and constitutes the valid and binding obligation of the
Holder, enforceable against the Holder in accordance with its terms.
 
3.10 The Holder is not relying upon the Company with respect to any tax or other
economic considerations with respect to an investment in the Securities, and has
only relied upon its own advisors with respect to such matters.
 
3.11 The Holder acknowledges that the Company has relied on the representations
contained herein and that the statutory basis for exemption from the
requirements of the Act may not be present if, notwithstanding such
representations, Holder were acquiring the Securities for resale or distribution
upon the occurrence or non-occurrence of some predetermined event.
 
 
-3-

--------------------------------------------------------------------------------

 
 
3.12 The undersigned hereby agrees to indemnify the Company and hold it harmless
from and against any and all losses, damages, liabilities, costs and expenses
which it may sustain or incur in connection with the breach by the undersigned
of any representation, warranty or covenant made by the undersigned herein.
 
4. ­The Company's Representations and Warranties.
 
The Company hereby represents and warrants with and covenants to Holder as
follows:
 
4.1 The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the state of Delaware and has all requisite corporate
power and authority to enter into this Agreement and issue the Securities
pursuant hereto.  This Agreement, the Warrant and the New Notes have been duly
executed and delivered on behalf of the Company and constitute the valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms.
 
4.2 The issuance and sale of the Warrant Shares have been duly authorized and,
when the Warrant Shares have been issued and duly delivered against payment
therefor as contemplated by the Warrants and this Agreement, the Warrant Shares
will be validly issued, fully paid and nonassessable, and the Holder will not be
subject to personal liability solely by reason of being a holder.
 
5. Miscellaneous.
 
5.1 All notices required or permitted to be given hereunder shall be personally
delivered, sent by courier service or mailed by certified or registered mail,
postage prepaid, to the respective parties at the following addresses and shall
be deemed given upon receipt:  if to Holder, to the address set forth on
Schedule A hereto; if to the Company to: SentiSearch, Inc., 1217 South Flagler
Drive, 3rd Floor, West Palm Beach, FL 33401.
 
5.2 This Agreement shall be deemed to have been made and delivered in New York
and shall be governed as to validity, interpretation, construction, effect and
in all other respects by the laws of New York.  Each of Holders and the Company
(1) agrees that any legal suit, action or proceeding arising out of or relating
to this Agreement, shall be instituted exclusively in New York, unless such
court shall have refused such jurisdiction, (2) waives any objection which the
Holders or the Company may have now or hereafter to the venue of any such suit,
action or proceeding, and (3) irrevocably consents to the jurisdiction of the
state and federal courts of New York located in the Borough of Manhattan, New
York.
 
5.3 The Holders’ respective rights under this Agreement are not assignable.
 
5.4 The rights and obligations of the parties under this Agreement shall bind
and inure to the benefit of the parties and their respective successors and
assigns.
 
5.5 This Agreement may be executed in separate counterparts, all of which shall
constitute one agreement.
 
 
-4-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
HOLDER:
 
/s/ Joseph K. Pagano
 
Name: Joseph K. Pagano
     
HOLDER:
 
/s/ Frederick Adler                                           
 
Name: Frederick Adler
     
HOLDER:
 
/s/ Samuel Rozzi                                           
 
Name: Samuel Rozzi
     
HOLDER:
 
/s/ Rosalind Davidowitz                                                      
 
Name: Rosalind Davidowitz

 

 
COMPANY:
         
SENTISEARCH, INC.
           
By:
/s/ Joseph K. Pagano      
Name:  Joseph K. Pagano
     
Title:    CEO & Chairman
         

 
 
 
-5-

--------------------------------------------------------------------------------

 

SCHEDULE A


HOLDER
 
ADDRESS
 
PRINCIPAL BALANCE OF OLD NOTES
   
AMOUNT OF NEW INVESTMENT
   
TOTAL
 
Rosalind Davidowitz
 
7 Sutton Place South
Lawrence, NY 11559
  $ 20,000     $ 75,000     $ 95,000  
Samuel A. Rozzi
 
c/o Corporate National Realty Inc.
135 Crossways Park Drive, Suite 104
Woodbury, NY 11797
  $ 45,000     $ 50,000     $ 95,000  
Frederick Adler
 
1520 S. Ocean Boulevard
Palm Beach, FL 33480
  $ 45,000     $ 50,000     $ 95,000  
Joseph K. Pagano
 
1217 South Flagler Drive, 3rd Floor
West Palm Beach, FL 33401
  $ 40,000     $ 55,000     $ 95,000  



 
-6-

--------------------------------------------------------------------------------

 
 
SCHEDULE B


HOLDER
  PRINCIPAL AMOUNT OF NEW NOTE    
NUMBER OF WARRANT SHARES*
 
Rosalind Davidowitz
  $ 95,000       463,415  
Samuel A. Rozzi
  $ 95,000       463,415  
Frederick Adler
  $ 95,000       463,415  
Joseph K. Pagano
  $ 95,000       463,415  



* Based on exercise price of $.41 per share.
 
 
-7-

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF NEW NOTE


[Intentionally Omitted]
 
 
-8-

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF WARRANT


[Intentionally Omitted.]
 
 
-9-

--------------------------------------------------------------------------------

 